      Case 1:18-cv-12220-PAE-RWL Document 81 Filed 05/26/20 Page 1 of 2

                                 TROY LAW, PLLC
                             ATTORNEYS / COUNSELORS AT LAW
                   Tel: 718 762 1324 johntroy@troypllc.com Fax: 718 762 1342
                     41-25 Kissena Blvd., Suite 103, Flushing, New York 11355


                                                              May 25, 2020
VIA ECF
Hon. Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007                                              5/26/2020

    Re: Plaintiffs Request One Day Extension to Submit Notice of Pendency Publication
                                        Proposal
             18-cv-12220-PAE-RWL Geng v. Shu Han Ju Restaurant II Corp et al
Dear Hon. Judge Lehrburger:
        This office represents Plaintiffs in the above referenced matter. We write respectfully to
request an extension of time until May 25, 2020 to file a Notice of Pendency Publication Proposal
to be posted on Social Media.
       On May 7, 2020, Plaintiffs and jointly with the Defendants Shu Han Ju Restaurant II Corp.,
Shu Han Ju Restaurant LLC, Tai Hung Chiu and John Hwang (collectively, the “Appearing
Defendants”) submitted a Joint Letter regarding remedies for nonproduction of collective contact
information and Your Honor has ordered to file a Notice of Pendency publication proposal to the
Court by May 25, 2020.
         On May 18, 2020, Plaintiffs have proposed to form a short form of Notice of Pendency in
poster format to be published via Wechat social media. On May 18, 2020, the Defendants agreed
to Plaintiffs proposal. On May 23, Plaintiffs have formed the short form of Notice of Pendency in
poster format in Mandarin and have the Defendants review it. But due to weekend and the
Memorial Day, the Defendants have not yet reviewed the proposed Notice of Pendency and reply
back to the Plaintiffs.
         For this foregoing reasons Plaintiffs respectfully request to extend time until May 26, 2020
file a supplement letter pursuant to the Your Honor’s Individual Practices and Order.
       We thank the Court for its time and consideration in this matter.
                                                      Respectfully Submitted,
                                                      TROY LAW, PLLC
       5/26/2020                                      Attorneys for Plaintiffs
                                                      /s/ John Troy
                                                      John Troy
   JT/eyc
  Case 1:18-cv-12220-PAE-RWL Document 81 Filed 05/26/20 Page 2 of 2



Cc: Via ECF
   all counsel of record




                                  2
